Citation Nr: 0311542	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to a in increased disability rating for 
service-connected duodenal ulcer disease, currently evaluated 
as 10 percent disabling.

5.  Entitlement to a increased disability rating for service-
connected hepatitis C, currently evaluated as 20 percent 
disabling.

6.  Entitlement to a in increased disability rating for 
service-connected bilateral plantar fasciitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1992 to August 1996.  
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from December 1996 and March 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

During the course of this appeal, the veteran's claims file 
was transferred to the RO in St. Petersburg, Florida, and 
then to the RO in Muskogee, Oklahoma, because she changed her 
residence to those areas.  It appears that jurisdiction of 
this case currently resides in the RO in Muskogee, Oklahoma.

The veteran's appeal was previously before the Board in 
August 2002, at which time the Board decided certain issues.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2002).  Accordingly, those issues will be addressed no 
further herein. 


REMAND

In August 2002, the Board undertook additional development of 
the issues shown on the title page pursuant to authority 
granted in 38 C.F.R. §§ 19.9(a)(2) and 20.1304 (2002).  In a 
decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316 (Fed. Cir. May 1, 2003).  For this reason the 
veteran's appeal is being remanded to the RO to cure any 
procedural defect related to the Board's development of 
evidence.

Regarding the veteran's claims for service connection for 
hearing loss, tinnitus, and varicose veins, the Board 
undertook development to determine whether the veteran 
currently has a hearing loss, tinnitus, or varicose veins and 
whether those disorders, if found, are etiologically related 
to an in-service disease or injury.  Additional VA 
examinations were conducted in December 2002, but the RO has 
not yet had the opportunity to consider that evidence in the 
first instance.  See Disabled American Veterans, supra; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  These issues 
are, therefore, being remanded to the RO for review of the 
additional evidence and the issuance of a supplemental 
statement of the case.

In the August 2002 decision referred to above, the Board 
denied entitlement to service connection for gastroesophageal 
reflux disease (GERD), on the basis that the disorder pre-
existed the veteran's entrance into service and was not 
aggravated during service.  The RO had previously granted 
service connection for duodenal ulcer disease, currently 
rated as 10 percent disabling.  The veteran is seeking an 
increased disability rating for that service-connected 
disability.  In essence, she contends that a higher rating is 
warranted for the service-connected ulcer disease, and she 
has described a number of gastrointestinal symptoms, 
including heartburn, abdominal pain, and clay-colored stools.  
An X-ray study of the upper gastrointestinal tract in 
December 2002 revealed evidence of a small hiatal hernia and 
a reflux episode, but no evidence of an ulcer.  It is not 
clear, therefore, whether the veteran's complaints pertaining 
to the stomach are due to the ulcer disease, for which 
service connection has been established, or GERD, for which 
service connection was denied.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

The veteran has also appealed the 20 percent rating that has 
been assigned for hepatitis C.  The regulation pertaining to 
the evaluation of hepatitis was revised effective July 2, 
2001.  See Schedule for Rating Disabilities: Disabilities of 
the Liver, 66 Fed. Reg. 29,486 (May 31, 2001).  Because the 
regulation was revised during the pendency of the veteran's 
appeal, she is entitled to application of the rating criteria 
that is more favorable to her.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  See also VAOPGCPREC 3-2000 (2000) 
[opinion of VA General Counsel that the decision in Karnas is 
to be implemented by first determining whether the revised 
version is more favorable to the veteran; if the revised 
version of the regulation is more favorable, it can be 
effective no earlier than the effective date of that change].

The veteran also contends that a higher rating is warranted 
for bilateral plantar fasciitis, which is currently evaluated 
as 30 percent disabling.  In that regard, she has reported 
having undergone foot surgery at the VA Medical Center (VAMC) 
in El Paso, Texas, in 1999.  The RO requested the records of 
that treatment, but the VAMC responded that the facility had 
no medical records pertaining to the veteran.  The claims 
file contains, however, copies of the records of treatment 
that the veteran received at the VAMC in 1996; it is 
apparent, therefore, that the VAMC at one time had medical 
records pertaining to the veteran.  The Board finds that 
additional development is required in order to obtain the 
records pertaining to the 1999 foot surgery.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should again attempt to obtain 
the veteran's treatment records from the 
VAMC in El Paso, Texas, for August 1996 
and after.  If the VAMC indicates that 
the records were transferred to another 
facility, the RO should obtain the 
records from the current custodian.  If 
the RO is unable to obtain the records 
the claims file should be documented to 
that effect and the veteran so notified.

2.  The veteran should be afforded a VA 
gastroenterology examination to determine 
the severity and frequency of the 
manifestations of the service-connected 
duodenal ulcer disease and hepatitis C, 
and to distinguish the symptoms of the 
service-connected disorders from non 
service-connected GERD.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should conduct 
document all manifestations of service-
connected ulcer disease and hepatitis C.  
In doing so the examiner should 
distinguish any symptoms attributed to 
non service-connected GERD from those 
caused by ulcer disease and/or hepatitis.  
Specifically, the examiner should 
determine whether the symptoms of 
duodenal ulcer disease are relieved by 
standard ulcer therapy; whether the 
disorder is manifested by periodic 
vomiting, recurrent hematemesis or 
melena, anemia, or weight loss; the 
duration and frequency of any 
incapacitating episodes; and the degree 
of any impairment of health caused by the 
ulcer symptoms.  
Regarding hepatitis C, in addition to 
documenting the severity and frequency of 
the symptoms of the hepatitis the 
examiner should provide an assessment of 
whether the liver damage caused by the 
hepatitis C is marked, moderate, or 
minimal.  The examiner should also 
determine whether the disorder requires 
any dietary restriction or other 
therapeutic measures.  In addition, the 
examiner should determine whether the 
hepatitis results in any incapacitating 
episodes and, if so, document the total 
duration of such episodes.  The examiner 
should provide the rationale for all 
opinions given.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for 
hearing loss, tinnitus, and varicose 
veins, and the ratings assigned for ulcer 
disease, hepatitis C and bilateral 
plantar fasciitis.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


